TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00199-CV




                         J.Q. Adams American Legion Post 223, Appellant

                                                     v.

                                      Barbara Gallimore, Appellee


         FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
              NO. 187,337-B, HONORABLE RICK MORRIS, JUDGE PRESIDING




                 The parties have notified this Court that they have settled their dispute and will not pursue

the appeal any further. We therefore dismiss the appeal. Tex. R. App. P. 42.1(a)(1).




                                                  Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Court=s Motion

Filed: May 23, 2002

Do Not Publish